TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00832-CR



                                    Adam Perkins, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 61479, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Adam Perkins filed an attempted notice of appeal from a judgment of conviction for

indecency with a child by contact. However, the trial court certified that: (1) this is a plea bargain

case and Perkins has no right of appeal, and (2) Perkins waived the right of appeal.

               The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: January 25, 2013

Do Not Publish